UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RICARDO VELASQUEZ,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      21 Civ. 2727 (JPC)
                  -v-                                                  :
                                                                       :            ORDER
HANA WINE & SPIRIT CORP., doing business as                            :
CENTRAL WINE & LIQUOR STORE, and WID                                   :
REALTY CORP.,                                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JOHN P. CRONAN, United States District Judge:

        Plaintiff Ricardo Velasquez filed the Complaint in this action on March 30, 2021. Dkt. 1.

Defendants Hana Wine & Spirit Corp. and WID Realty Corp. were served with the Complaint on

April 26, 2021, making their answers due by May 17, 2021. Dkts. 7-8. To date, neither of these

two Defendants has appeared in this action nor answered the Complaint.

        Within one week of the filing of this Order, Plaintiff is directed to file a status letter with

the Court. In that letter, Plaintiff shall inform the Court as to the status of this litigation, including

whether he intends to move for default judgment against Defendants. If Plaintiff fails to update the

Court as to the status of this litigation, the Court may dismiss the action sua sponte for failure to

prosecute. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is
unquestioned that Rule 41(b) also gives the district court authority to dismiss a plaintiff’s case sua

sponte for failure to prosecute . . . .”).

SO ORDERED.

Dated: June 18, 2021                                 __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
